Case: 16-60696       Document: 00514213064         Page: 1     Date Filed: 10/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit
                                     No. 16-60696                                 FILED
                                   Summary Calendar                         October 27, 2017
                                                                             Lyle W. Cayce
GURMEET SINGH,
                                                                                  Clerk


                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A208 753 822


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Gurmeet Singh, a native and citizen of India, petitions for review of the
Board of Immigration Appeals’ (BIA) denial of his applications for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). (Singh’s assertion that his case should be held in abeyance until the
BIA rules on his pending motion to reopen for reconsideration of his asylum
claim based on new corroborating evidence is DENIED.)


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60696    Document: 00514213064     Page: 2   Date Filed: 10/27/2017


                                 No. 16-60696

      Because the BIA affirmed the findings and conclusions of the
ffImmigration Judge (IJ) and in part otherwise relied       on his decision, we
review both decisions. E.g., Zhu v. Gonzales, 493 F.3d 588, 593–94 (5th Cir.
2007). An immigration court’s findings of fact are reviewed for substantial
evidence. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Accordingly,
those factual findings are upheld unless “the evidence was so compelling that
no reasonable factfinder could conclude against it”. Id. at 537.
      Challenging the IJ’s and BIA’s adverse-credibility determinations only
as they relate to the denial of his claim for asylum, Singh contends the
inconsistencies and omissions in his testimony are minor and do not go to the
heart of his claim. The IJ and BIA may rely on any inconsistency in making
an adverse-credibility determination, even if it does not go “to the heart of the
applicant’s claim, or any other relevant factor”. 8 U.S.C. § 1158(b)(1)(B)(iii);
Wang, 569 F.3d at 537. Singh’s omission of the alleged attack on his family
home from both his credible-fear interview and asylum application, which,
according to Singh’s testimony, is the event that finally made him decide to
leave India, is not a minor inconsistency; and, it was a major point relied on by
the IJ and the BIA in determining Singh was not credible.           Substantial
evidence supports the conclusion that, due to his lack of credibility, Singh has
not demonstrated the requisite past, or a well-founded fear of future,
persecution. Wang, 569 F.3d at 538.
      In another attempt to challenge the adverse-credibility finding, Singh
maintains the finding is not supported by substantial evidence based on his
lack of corroborating evidence. Singh admits the lack of corroboration, but
contends it should not be fatal to his credibility. The IJ and the BIA relied
upon the lack of corroborating evidence supporting Singh’s claim in making
and affirming the adverse-credibility determination. Specifically, they noted



                                       2
    Case: 16-60696    Document: 00514213064       Page: 3   Date Filed: 10/27/2017


                                 No. 16-60696

the lack of corroborating statements by Singh’s father, other members of his
family, and the Mann party official regarding the attacks on Singh, the family
home, and the Mann party demonstrators.
      Regarding such lack of corroborating evidence, Singh does not repeat his
allegations made to the IJ and the BIA that his family members were illiterate.
Instead, he now blames the lack of such evidence on his attorney’s failure to
tell him it was required and to obtain it. But, Singh did not raise before the
BIA a claim for ineffective assistance of counsel for failure to obtain
corroborating evidence.     Therefore, this claim is dismissed for lack of
jurisdiction due to Singh’s failure to exhaust it before the BIA. 8 U.S.C.
§ 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001).
      Singh claims the BIA abused its discretion by determining he could
safely relocate within India. The IJ and the BIA found that, independent of
his incredible and uncorroborated testimony, Singh’s evidence did not
demonstrate a well-founded fear of persecution because he could avoid
persecution by relocating to another part of India. Singh does not point to any
evidence in the record to prove the current national governing party or the
Badal Party would seek to persecute him if he relocated outside of Punjab upon
his return to India. Singh has not shown the evidence compels a finding he
cannot avoid persecution by relocating within India. Lopez-Gomez v. Ashcroft,
263 F.3d 442, 446 (5th Cir. 2001).
      All of Singh’s assertions concern the denial of his claim for asylum;
concomitantly, he seeks only asylum. Therefore, by failing to brief claims for
withholding of removal or CAT relief, Singh has abandoned them. E.g., Thuri
v. Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).
      DISMISSED in part and DENIED in part.




                                       3